NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              THOMAS E. BOWLES, III,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2016-1375
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-01241-VJW, Judge Victor J. Wolski.
                 ______________________

                Decided: May 9, 2016
                ______________________

   THOMAS E. BOWLES, III, Latham, NY, pro se.

    RICHARD PAUL SCHROEDER, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant-appellee. Also
represented by BENJAMIN C. MIZER, ROBERT E.
KIRSCHMAN, JR., ALLISON KIDD-MILLER.
                ______________________

      Before REYNA, CLEVENGER, and WALLACH, Circuit
                       Judges.
2                                             BOWLES   v. US



PER CURIAM.
     Thomas E. Bowles III appeals pro se a judgment of
the United States Court of Federal Claims dismissing his
case for lack of jurisdiction. The Court of Federal Claims
examined Mr. Bowles’ allegations and concluded that he
failed to state a claim over which the Court of Federal
Claims could exercise jurisdiction. We agree that none of
Mr. Bowles’ claims fall within the Court of Federal
Claims’ limited jurisdiction. We affirm the judgment of
no jurisdiction.
                      BACKGROUND
    Mr. Bowles apparently owned property in New York
and was involved in a landlord-tenant dispute. Mr.
Bowles maintains that a city court judge in Watervliet,
New York permitted three tenants to occupy Mr. Bowles’
property without paying rent, resulting in damage to the
property and fines. Mr. Bowles further alleges that a
judge in Albany County improperly foreclosed on his
property.
     Mr. Bowles filed a complaint in the United States Dis-
trict Court for the Northern District of New York to
redress these property disputes. The district court dis-
missed the complaint sua sponte after finding that the
complaint did not satisfy the minimum standard of pre-
senting an arguably meritorious issue. The United States
Court of Appeals for the Second Circuit affirmed, stating
that Mr. Bowles’ appeal lacked an arguable basis in fact
and law. Mr. Bowles then filed a complaint at the Court
of Federal Claims, seeking review of the events described
above, money damages, and an extraordinary writ of
prohibition.
    The Court of Federal Claims determined that the
complaint asserted claims against a Watervliet City
judge, an Albany County judge, and Albany County’s
Department of Taxation and Finance. The Court of
BOWLES   v. US                                            3



Federal Claims concluded that the complaint must be
dismissed because the Court of Federal Claims has no
jurisdiction over claims brought against state or local
governments or their officials.
    In his complaint, Mr. Bowles cited 42 U.S.C. § 1983,
various due process violations, 28 U.S.C. § 1331, and the
holding in Bivens v. Six Unknown Narcotics Agents, 403
U.S. 388 (1971). The Court of Federal Claims explained
that its jurisdiction does not derive from those sources.
The Court of Federal Claims also declined to issue a writ
of prohibition enjoining the decisions of the Northern
District of New York and the Second Circuit on grounds
that it lacks jurisdiction to review those decisions.
    On appeal, Mr. Bowles raises three new arguments.
First, Mr. Bowles asserts that the Court of Federal
Claims failed to consider the Veterans Economic Oppor-
tunity Act of 2013, H.R. 2481, 113th Cong. (2013), which
he argues protects disabled veterans from home foreclo-
sure. Second, Mr. Bowles appears to suggest that 28
U.S.C. § 1631 requires his case to be transferred to a
court with jurisdiction over his claims. Third, Mr. Bowles
alleges that the United States government failed to ade-
quately compensate him for an injury suffered while
serving in the armed forces.
                         ANALYSIS
     We review de novo a Court of Federal Claims decision
to dismiss for lack of jurisdiction. Banks v. United States,
741 F.3d 1268, 1275 (Fed. Cir. 2014). A pro se plaintiff’s
filings are to be liberally construed, but that liberal
standard does not alleviate Mr. Bowles’ burden of estab-
lishing that the Court of Federal Claims has jurisdiction
over his case. Colbert v. United States, 617 F. App’x 981,
983 (Fed. Cir. 2015).
    The Court of Federal Claims’ jurisdiction is limited to
certain claims against the United States. See Rules of the
4                                              BOWLES   v. US



Court of Federal Claims 10(a); Pierce v. United States, 590
F. App’x. 1000, 1001 (Fed. Cir. 2015); Stephenson v.
United States, 58 Fed. Cl. 186, 190 (2003); see also United
States v. Sherwood, 312 U.S. 584, 588 (1941).
    The Court of Federal Claims properly dismissed Mr.
Bowles’ complaint because the Court of Federal Claims
has no jurisdiction to resolve claims against state or local
governments or their officials. See e.g., Killingsworth
Env’t, Inc. v. United States, 18 F. App’x. 898 (Fed. Cir.
2001). Nor can it review decisions of other federal courts.
See e.g., Joshua v. United States, 17 F.3d 378, 380 (Fed.
Cir. 1994).
     This Court declines to review issues raised for the
first time on appeal. See Sage Products, Inc. v. Devon
Industries, Inc., 126 F.3d 1420, 1426 (Fed. Cir. 1997). To
the extent that Mr. Bowles now claims that the United
States failed to provide adequate disability compensation
or protect him from home foreclosure, we will not consider
those allegations in the first instance. In any event, the
Veterans Economic Opportunity Act of 2013 has not been
passed into law.
    We are not persuaded by Mr. Bowles’ request under
28 U.S.C. § 1631, which provides that a federal court may
transfer a case to another court in certain circumstances,
but only if such a transfer is in the interest of justice.
Rodriguez v. United States, 862 F.2d 1558, 1559–60 (Fed.
Cir. 1988). The Northern District of New York dismissed
Mr. Bowles’ case, the Second Circuit denied his appeal of
that decision, and Mr. Bowles failed to assert the jurisdic-
tion of the Court of Federal Claims. We do not believe
that transferring Mr. Bowles’ case to yet another forum
would be in the interest of justice.
    We affirm the judgment of the Court of Federal
Claims for lack of jurisdiction.
BOWLES   v. US              5



                 AFFIRMED
                   COSTS
   No costs.